Citation Nr: 1034588	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  02-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The January 2001 rating decision granted the Veteran's 
claim for service connection for PTSD and assigned a 30 percent 
disability evaluation retroactively effective from July 17, 2000.  
He has appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  During the pendency of this 
appeal, a February 2005 Supplemental Statement of the Case (SSOC) 
granted a higher 50 percent disability evaluation, also effective 
July 17, 2000.  He has since continued to appeal for an even 
higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In March 2006, the Board remanded the Veteran's claim RO via the 
Appeals Management Center (AMC) for further development before 
adjudicating the claim.  That remand was to schedule the Veteran 
for another VA psychiatric examination, schedule the requested 
travel board hearing, and provide proper notice on the duties to 
assist and notify.  

On remand, the AMC sent the required notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Veteran subsequently withdrew this hearing 
request by way of a letter dated July 2007.  38 C.F.R. § 
20.704(e) (2009).  Furthermore, the Veteran failed to report for 
a VA examination scheduled in August 2006.  In September 2006, 
the remand and rating development team at the RO in Huntington, 
West Virginia, sent a letter to the bank where the Veteran's 
account for VA benefits was held seeking the Veteran's current 
address.  Accordingly, a new address was entered into the VA 
system.  However, the Veteran again failed to appear at VA 
examinations scheduled for October 2006 and November 2007.  
Because it is apparent the Huntington Regional Office exhausted 
all possible means of notifying him of his scheduled 
examinations, unfortunately to no avail, the Board is likewise 
proceeding with the adjudication of his claim based on the 
evidence already on file.  38 C.F.R. § 3.655 (2009).

As the Court held in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, "notice" 
means written notice sent to a claimant at his or her most recent 
address of record.  38 C.F.R. 3.1(q) (2009).  The presumption of 
administrative regularity does not diminish the claimant's 
responsibility to keep VA informed of changes of address.  And 
if, as here, he does not, VA is not obligated to turn up heaven 
and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment with deficiencies in most areas due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.


I.  The Duties to Notify and Assist

The veteran's increased rating claim for PTSD arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his available 
service treatment records (STRs) and VA treatment records, and 
arranged for a VA compensation examination initially to assess 
the etiology of his PTSD.  Following the March 2006 Board remand, 
additional attempts were made to schedule the Veteran for a VA 
compensation examination to assess the severity of his PTSD, 
however, he failed to appear to three different examinations.  
Therefore, in accordance with 38 C.F.R. § 3.655, the Board will 
proceed with the adjudication of this appeal.  Moreover, there is 
sufficient evidence, already of record, to fairly decide the 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  

Finally, the Board finds that the remand and rating development 
team at the RO in Huntington, West Virginia made valiant efforts 
to notify the Veteran of his scheduled examinations, as well as 
completing the other remand directives, so there has been 
substantial compliance with the March 2006 remand directives.  
The Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Entitlement to a Higher Initial Rating for PTSD

Since, as mentioned, the Veteran's claim arose from his 
disagreement with the initial rating assigned following the grant 
of service connection for PTSD in the January 2001 rating 
decision, some discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 Vet 
App 505 (2007) (a more recent decision of the Court holding that, 
in determining the present/current level of disability for any 
increased-evaluation claim, the Board must consider whether the 
rating should be "staged").  Similarly, where, as here, the 
Veteran has expressed dissatisfaction with the assignment of the 
initial rating, VA also must assess the level of disability from 
the date of initial application for service connection and 
determine whether the level of disability warrants the assignment 
of different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.



Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Here, the Veteran's existing 50 percent rating for his 
psychiatric disorder is under Diagnostic Code 9411, for PTSD.  
38 C.F.R. § 4.130.  As provided by the VA Schedule for Rating 
Disabilities, a 50 percent disability rating requires 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores which clinicians 
have assigned.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; rather, the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

The evidence of record for consideration includes the report of 
the Veteran's January 2001 and August 2003 VA compensation 
examinations and his more recent VA outpatient treatment records 
dated March 2001 to November 2007.

According to the initial VA compensation examination in January 
2001, the Veteran stated that he experiences two or three 
flashbacks every two or three months, tries to avoid conversation 
or thoughts about Vietnam, has difficulty falling and staying 
asleep, and gets angry very easily.  Additionally, the Veteran 
stated he is hypervigilant and often feels depressed.  On 
objective mental status evaluation, the examiner described the 
Veteran as well groomed with good hygiene.  During the 
examination the examiner noted that Veteran was calm, 
cooperative, well related and making fair eye contact.  The 
Veteran's speech was spontaneous with proper tone and rate and 
does not have delusional ideas, hallucinations, or suicidal and 
homicidal ideations.  The examiner assigned the Veteran a GAF 
score of 60 and noted a past GAF score of 50. 

A letter dated March 2001 from the Vet Center where he was 
receiving treatment indicated that the Veteran experienced panic 
attacks three to four times a week, was no longer interested in 
relationships, had problems with personal hygiene, and feels 
helpless and hopeless.  Moreover, it was determined that the 
Veteran's "prognosis is guarded with little hope of recovery" 
and he is totally and permanently disabled due to his PTSD.  A 
GAF score of 35 was indicated as the present level of his 
impairment.  

The most recent VA compensation examination of record is from 
August 2003.  The examiner initially noted that the Veteran's 
last mental health visit was in April 2003, having cancelled all 
his appointments for the past year.  Upon mental examination, the 
examiner found that the Veteran was not suffering from impairment 
of thought processes or abilities to communicate, especially 
since the conversation was coherent.  The Veteran denied 
hallucinations and delusions, but admitted to experiencing vivid 
flashbacks.  Additionally, the Veteran denied suicidal and 
homicidal ideations.  From the Veteran's descriptions, he had 
possible occasional panic attacks or symptoms.  The examiner 
opined that the Veteran has "quite severe social impairment and 
tends to isolate himself from others."  The examiner also stated 
that the Veteran's PTSD does interfere with his ability to work, 
although he worked as a carpentry teacher at the time of the 
examination.  It was noted, however, that as a result of the 
Veteran's symptoms, specifically nightmares and poor sleep, he 
did miss some work.  Finally, a GAF score of 53 was assigned.  

The Board has also reviewed the Veteran's VA outpatient treatment 
records dated from March 2001 to November 2007.  A mental status 
evaluation from March 2001 found his thought processes were 
within normal limits, his affect was blunt, he was alert and 
oriented times three, and there was no evidence of poor judgment, 
suicidal or homicidal ideations.  He was assigned a GAF score of 
54.  In October 2001, the Veteran's GAF score was 53.  The 
Veteran was seen again February 2002.  During that visit, the 
treating psychiatrist stated the Veteran was anxious, 
cooperative, making poor eye contact, sad mood with constricted 
affect, and that his grooming could be better.  The Veteran still 
denied hallucinations and suicidal or homicidal ideations.  
Following this visit, the Veteran was not seen again until April 
2003.  A GAF score was not assigned at the time and the Veteran 
stated "not much has changed."  The next VA outpatient 
treatment record is dated November 2007, however the November 
2007 visit was not for mental health purposes.  

The Board notes that the Veteran's GAF scores varied 
significantly between January 2001 and August 2003.  The January 
2001 VA PTSD examination assessed the Veteran's symptoms and 
assigned a GAF score of 60, indicative of moderate symptoms.  A 
March 2001 letter from the Vet Center found that the Veterans' 
GAF score was 35, which is indicative of serious symptoms.  The 
VA treatment records from March 2001 to November 2007 found GAF 
scores of 53 and 54, so too did the August 2003 VA examiner.  GAF 
scores of 53 or 54 are indicative of moderate symptoms.  These 
varying GAF scores do show a worsening of the Veteran's symptoms 
over the course of this appeal, and this is reflected in the 
increase in the evaluation from 30 to 50 percent during the 
appeal period.  However, the 35 GAF score recorded at the Vet 
Center has not been duplicated or approximated by any other 
clinical record and the remaining scores reflect no more than 
moderate symptomatology.  

Finally, the Board has considered a letter submitted by the 
Veteran's ex-wife, dated February 2002.  In this letter, she 
states that they were married for 26 years before their divorce 
in 1992.  She states that in 1989, the Veteran began talking in 
his sleep, having dreams that would cause him to scream, and 
eventually escalated to the point where "he would sit in the 
corner of the room with a pistol because he was afraid."  The 
Veteran also submitted a letter in February 2002, stating his 
belief that the divorce was due to his PTSD.  He states he also 
experiences panic attacks, rage, bouts of depression, flashbacks, 
and nightmares and has trouble concentrating at work or 
maintaining self-control.  

As previously mentioned, the RO attempted to schedule the Veteran 
for VA compensation examinations on three different occasions to 
assess the current severity of his PTSD.  However, the Veteran 
failed to appear at every scheduled examination.  And, 
unfortunately, the most recent evidence of record is from August 
2003 which illustrates that the Veteran's symptoms most closely 
approximate his currently assigned 50 percent disability rating.  

Considering this evidence in the aggregate, the Veteran's 
symptoms show that he has occupational and social impairment with 
reduced reliability and productivity.  These symptoms accurately 
reflect his current 50 percent initial rating, though not an even 
greater 70 or 100 percent rating.  He has deficiencies in just 
some, not most, of the required areas.  Moreover, his social 
impairment as it is reflected in the medical evidence of record 
is but one of several factors in the rating assigned for his 
disability.  38 C.F.R. § 4.126(b).

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a rating higher than 50 
percent, such as impaired judgment or thinking, suicidal 
ideation, obsessional rituals interfering with routine 
activities, illogical, obscure, irrelevant or inappropriate 
speech, spatial disorientation, or neglect of personal appearance 
or hygiene.  See also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Since the Veteran's PTSD has never been more than 50-percent 
disabling at any time since July 2000, the date of receipt of his 
claim for service connection, the Board cannot "stage" his 
rating under Fenderson, 12 Vet. App. at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2008).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
PTSD has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his 50 percent 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment has 
been primarily on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

An initial rating higher than 50 percent for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


